Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/337,242, filed on 3-27-19.

Drawings
The drawings filed 3-2-22 have been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2017/0010736) in view of Gaynor et al. (US 2015/0038033).
Regarding claim 15, Iwata (Fig. 2) discloses a light-transmitting electroconductive film comprising a light-transmitting base material (11, called a “transparent substrate” in [0207]) and an electroconductive part (17) provided on at least one surface of the light-transmitting base material (the top surface), wherein the electroconductive part comprises a light-transmitting resin (15, called a “transparent resin”) and plural electroconductive fibers (13) incorporated in the light-transmitting resin (as seen in Fig. 2);
the electroconductive part can conduct electricity from the surface of the electroconductive part (“the transparent conductive film… has high conductivity” as discussed in [0082]);
the electroconductive part has a surface resistance value of 200Ω/□ or less (eg. Example 1, shown in Table 1, has a sheet resistance of 100 Ω/□); and
the electroconductive film has a haze value of 5% or less (eg. Example 1, shown in Table 1, has a haze of 1.1%).
However, Iwata fails to teach or suggest wherein the electroconductive fibers as a whole are unevenly distributed on the light-transmitting base material side than the position located at half the film thickness of the electroconductive part in the electroconductive part.
Gaynor (Fig. 1B) discloses a light-transmitting electroconductive film comprising a light-transmitting base material (102, eg. “glass” as discussed in [0050]) and an electroconductive part (112 and 146) provided on at least one surface of the light-transmitting base material (the top surface), wherein the electroconductive part comprises a light-transmitting portion (146, see [0057] which discusses light transmission) and plural electroconductive fibers (110) incorporated in the light-transmitting portion (see [0055], “110 are embedded throughout at least a region of the layer of cross-linked polymer”);
the electroconductive part can conduct electricity from the surface of the electroconductive part (“conductive film” discussed in [0056]);
the electroconductive fibers as a whole are unevenly distributed (all of the fibers are distributed in region 112, and not in 146) on the light-transmitting base material side than the position located at half the film thickness of the electroconductive part in the electroconductive part (see [0071], which discusses that the region with the electroconductive fibers “112 has a thickness that is thin compared to the thickness of the layer of material 106/146” and so the position located at half the film thickness will be within the region 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata so the electroconductive fibers as a whole are unevenly distributed as taught by Gaynor because this allows fewer electroconductive fibers to be used, improving transparency (see [0073]).

Regarding claim 16, Iwata and Gaynor disclose an electroconductive film as discussed above, and Iwata further discloses wherein the electroconductive part is a single layer structure (17 is a single “layer of cross-linked polymer” as discussed in [0055], see also Fig. 6).

Regarding claim 17, Iwata and Gaynor disclose an electroconductive film as discussed above, and Gaynor further discloses wherein the light-transmitting resin has a thickness of less than 300 nm (“the thickness of the surface region 112 is 25 nm” as discussed in [0071]).
It would have been obvious to one of ordinary skill in the art to combine Iwata and Gaynor for the same reasons as discussed above.

Regarding claim 24, Iwata and Gaynor disclose an electroconductive film as discussed above, and Iwata further discloses wherein the electroconductive film has a total light transmittance of 80% or more (eg. Example 1, shown in Table 1, has a total light transmittance of 91.5%, which is more than 80%).

Claims 25 and 26 recite identical limitations to those in claim 24, and are merely dependent upon claims 16 and 17 instead of claim 15, and so are rejected for the same reasons as discussed above.

Regarding claim 27, Iwata and Gaynor disclose an electroconductive film as discussed above, and Iwata further discloses a touch panel comprising the electroconductive film as discussed above (“touch panel” discussed in [0246]). 

Claims 28-32 recite identical limitations to those in claim 27, and are merely dependent upon claims 16, 17, and 27-29, respectively, instead of claim 15, and so are rejected for the same reasons as discussed above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Shin et al. (US 2016/0192483) and Henn et al. (US 2015/0284840).
Regarding claim 18, Iwata (Fig. 6) discloses a light-transmitting electroconductive film comprising a light-transmitting resin base material (11, called a “ transparent substrate” in [0207], and a resin in [0212]) and an electroconductive part (17) provided on one surface of the light-transmitting resin base material (the top surface), wherein the electroconductive part comprises a light-transmitting resin (15, called a “transparent resin”) and plural electroconductive fibers (13) incorporated in the light-transmitting resin (as seen in Fig. 6);
the electroconductive part can conduct electricity from the surface of the electroconductive part (“the transparent conductive film… has high conductivity” as discussed in [0082]);
the electroconductive part (17) is provided directly on the one surface of the light-transmitting resin base material (17 is directly on the top surface of 11, see Fig. 6);
the electroconductive film has a haze value of 5% or less (eg. Example 1, shown in Table 1, has a haze of 1.1%);
the light-transmitting electroconductive film further comprises an underlayer (110) provided directly on the other surface of the light-transmitting resin base material opposite to the one surface (seen in Fig. 6, 110 is on the bottom surface of 11).
However, Iwata fails to teach or suggest wherein the electroconductive part has a surface resistance value of 70Ω/□ or less.
Shin (Fig. 2) discloses a light-transmitting electroconductive film comprising a light-transmitting resin base material (210) and an electroconductive part (220 and 240) provided on one surface of the light-transmitting resin base material (the top surface), wherein the electroconductive part comprises a light-transmitting resin (220) and plural electroconductive fibers (240, with “nanowire” discussed in [0062]) incorporated in the light-transmitting resin (as seen in Fig. 2);
wherein the electroconductive part has a surface resistance value of 70Ω/□ or less (“sheet resistance of about 30 ohm/sq” discussed in [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata so the electroconductive part has a surface resistance value of 70Ω/□ or less as taught by Shin because lower resistances reduce power consumption and are “desired” for applications such as touch panels (see [0006]).
However, while Iwata discloses that the underlayer has a “film-thickness” (see [0239]), Iwata and Shin fail to teach or suggest specifically wherein “the underlayer has a thickness of 10 nm or more and 1 µm or less.”
Henn (Fig. 1) discloses a film comprising a base material (2) and an underlayer (1) provided directly on a surface of the base material (as seen in Fig. 1), wherein the underlayer has a thickness of 10 nm or more and 1 µm or less (“a layer thickness of the hard material layer 1 of only 200 nm” as discussed in [0076], which is between the claimed 10 nm and 1 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata and Shin so the underlayer has a thickness of 10 nm or more and 1 µm or less as taught by Henn because underlayers are used to protect the substrate (“layer 110 is provided in order to protect the transparent substrate 11” discussed in [0238] of Iwata) and Henn teaches that 200 nm is sufficient “to protect substrate 2 from mechanical stresses and scratches” (see [0076]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Henn.
Regarding claim 21, Iwata (Fig. 4) discloses a light-transmitting electroconductive film comprising an underlayer (90) and an electroconductive part (17) in this order on at least one surface of a light-transmitting resin base material (90 and 17 are stacked, in that order, on the top surface of light-transmitting resin base material 11, called a “ transparent substrate” in [0207], and a resin in [0212]), wherein the electroconductive part comprises a light-transmitting resin (15, called a “transparent resin”) and plural electroconductive fibers (13) incorporated in the light-transmitting resin (as seen in Fig. 4);
the underlayer is provided directly on at least one surface of the light-transmitting resin base material (seen in Fig. 4, 90 is directly on the top surface of 11);
the electroconductive part is provided directly on the underlayer (seen in Fig. 4, 17 is directly on top of 90);
the electroconductive part has a surface resistance value of 200Ω/□ or less (eg. Example 1, shown in Table 1, has a sheet resistance of 100 Ω/□); and
the electroconductive film has a haze value of 5% or less (eg. Example 1, shown in Table 1, has a haze of 1.1%).
However, Iwata fails to teach or suggest wherein the underlayer has a thickness of 10 nm or more and 1 µm or less.
Henn (Fig. 2) discloses a film comprising an underlayer (3) and another part (1) in this order on at least one surface of a base material (2);
the underlayer is provided directly on at least one surface of the base material (3 is directly on 2, as seen in Fig. 2);
the other part is provided directly on the underlayer (1 is directly on 2, as seen in Fig. 2); and
the underlayer has a thickness of 10 nm or more and 1 m or less (“a layer thickness of 50 nm between glass substrate 2 and hard material layer 1, as the adhesion promoting layer 3” as discussed in [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata so the underlayer has a thickness of 10 nm or more and 1 µm or less as taught by Henn because both underlayers are used to improve adhesion of another layer to the substrate (“layer 90 is provided in order to ensure close adherence” discussed in [0232] of Iwata) and Henn teaches that 25 nm is sufficient for an adhesion promoting layer 3 “to reduce tensions between substrate 2 and hard material layer 1” (see [0077]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata, Shin, and Henn as applied to claim 18 above, and further in view of Gaynor.
Regarding claim 19, Iwata, Shin, and Henn disclose an electroconductive film as discussed above, however fail to teach or suggest wherein the electroconductive fibers as a whole are unevenly distributed on the light-transmitting base material side than the position located at half the film thickness of the electroconductive part in the electroconductive part.
Gaynor (Fig. 1B) discloses a light-transmitting electroconductive film comprising a light-transmitting base material (102, eg. “glass” as discussed in [0050]) and an electroconductive part (112 and 146) provided on at least one surface of the light-transmitting base material (the top surface), wherein the electroconductive part comprises a light-transmitting portion (146, see [0057] which discusses light transmission) and plural electroconductive fibers (110) incorporated in the light-transmitting portion (see [0055], “110 are embedded throughout at least a region of the layer of cross-linked polymer”);
the electroconductive part can conduct electricity from the surface of the electroconductive part (“conductive film” discussed in [0056]);
the electroconductive fibers as a whole are unevenly distributed (all of the fibers are distributed in region 112, and not in 146) on the light-transmitting base material side than the position located at half the film thickness of the electroconductive part in the electroconductive part (see [0071], which discusses that the region with the electroconductive fibers “112 has a thickness that is thin compared to the thickness of the layer of material 106/146” and so the position located at half the film thickness will be within the region 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata, Shin, and Henn so the electroconductive fibers as a whole are unevenly distributed as taught by Gaynor because this allows fewer electroconductive fibers to be used, improving transparency (see [0073]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata and Henn as applied to claim 21 above, and further in view of Gaynor.
Regarding claim 22, Iwata and Henn disclose an electroconductive film as discussed above, however fail to teach or suggest wherein the electroconductive fibers as a whole are unevenly distributed on the light-transmitting base material side than the position located at half the film thickness of the electroconductive part in the electroconductive part.
Gaynor (Fig. 1B) discloses a light-transmitting electroconductive film comprising a light-transmitting base material (102, eg. “glass” as discussed in [0050]) and an electroconductive part (112 and 146) provided on at least one surface of the light-transmitting base material (the top surface), wherein the electroconductive part comprises a light-transmitting portion (146, see [0057] which discusses light transmission) and plural electroconductive fibers (110) incorporated in the light-transmitting portion (see [0055], “110 are embedded throughout at least a region of the layer of cross-linked polymer”);
the electroconductive part can conduct electricity from the surface of the electroconductive part (“conductive film” discussed in [0056]);
the electroconductive fibers as a whole are unevenly distributed (all of the fibers are distributed in region 112, and not in 146) on the light-transmitting base material side than the position located at half the film thickness of the electroconductive part in the electroconductive part (see [0071], which discusses that the region with the electroconductive fibers “112 has a thickness that is thin compared to the thickness of the layer of material 106/146” and so the position located at half the film thickness will be within the region 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata and Henn so the electroconductive fibers as a whole are unevenly distributed as taught by Gaynor because this allows fewer electroconductive fibers to be used, improving transparency (see [0073]).

Allowable Subject Matter
Claims 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, Iwata, Shin, and Henn disclose an electroconductive film as discussed above, however fail to teach or suggest wherein the electroconductive part has a Martens hardness of 970 N/mm2 or more and 1050 N/mm2 or less at an indentation amount of 10 nm from the surface of the electroconductive part.

Lim et al. (US 2017/0253707) discloses a transparent substrate (“transparent substrate layer” discussed in [0014]) with a part that has a Martens hardness of 970 N/mm2 or more and 1050 N/mm2 or less (“layer 130 preferably has a Martens hardness… 1000 N/mm2” as discussed in [0031]).
However, Lim fails to teach or suggest any details about the indentation amount of the Martens hardness value, and also fails to specifically teach that the part is an “electroconductive part” (instead, the layer 130 is specifically a “hard coating film” as discussed in [0015]).

Yamamoto et al. (US 2012/0276394) discloses a resin substrate (discussed in [0133]) having a part that has a Martens hardness of 840 N/mm2 at an indentation amount of 19 nm from the surface (see Ex. 4, F=0.005, in Table 2).

However, none of the currently cited references of record teaches or suggests an electroconductive film wherein “an electroconductive part has a Martens hardness of 970 N/mm2 or more and 1050 N/mm2 or less at an indentation amount of 10 nm from the surface of the electroconductive part” when combined with each of the other currently cited claim limitations.

Claim 23 recites identical limitations to those of claim 20, and is merely dependent upon claim 21 instead of claim 18, and so would be allowable for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691